IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                       June 2000 Session

               STATE OF TENNESSEE v. GREGORY A. HEDGES

                 Direct Appeal from the Criminal Court for Bledsoe County
                            No. 10865    J. Curtis Smith, Judge



                                 No. E1999-01350-CCA-R3-CD
                                        October 6, 2000

                                                AND

                STATE OF TENNESSEE v. THOMAS D. CARTER

                 Direct Appeal from the Criminal Court for Bledsoe County
                            No. 10864    J. Curtis Smith. Judge

                                  _________________________

                                 No. E1999-01323-CCA-R3-CD

                                  _________________________

In a consolidated appeal, the petitioners challenge the Bledsoe County Criminal Court’s dismissal
of their petitions for habeas corpus relief. In the petitions, the petitioners, who were codefendants
in the conviction court, claim that the Tennessee Department of Correction has no authority to
incarcerate either of them on two of their seven convictions because the two challenged convictions
were not set forth in separate, individual judgment forms. Finding no defect in the conviction court’s
proceedings which merits habeas corpus relief, we affirm the lower court’s summary dismissal of
the petitions.


                Tenn. R. App. P. 3; Judgment of the Trial Court AFFIRMED.

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which DAVID G. HAYES and
NORMA MCGEE OGLE , JJ., joined.

Gregory A. Hedges and Thomas D. Carter, Pikeville, Tennessee, appellants, pro se.
Paul G. Summers, Attorney General & Reporter, R. Stephen Jobe, Assistant Attorney General,
Michael E. Moore, Solicitor General, James Michael Taylor, District Attorney General, James W.
Pope, III, Assistant District Attorney General, for the appellee, State of Tennessee.

                                             OPINION

                The petitioners, Gregory A. Hedges and Thomas D. Carter, have appealed the Bledsoe
County Criminal Court’s summary dismissal of their petitions for habeas corpus relief. The
petitioners were codefendants in Greene County cases which resulted in both petitioners receiving
the same seven convictions. The Greene County court imposed effective sentences of 96 years as
to Petitioner Hedges and 80 years as to Petitioner Carter. This court affirmed the petitioners’
convictions and sentences. See State v. Gregory A. Hedges, No. 252 (Tenn. Crim. App., Knoxville,
Apr. 15, 1987), perm. app. denied (Tenn. 1988). In the present petitions for habeas corpus relief,
the petitioners attack two of the seven convictions and complain that these two convictions were
declared in judgments which improperly declared multiple convictions. In response to the state’s
motion to dismiss the petitions, the lower court found the claims to be unsuitable for habeas corpus
relief and dismissed the petitions. Both petitioners appealed, and the appeals were consolidated in
this court. After review, we affirm the judgments of the court below.

               In 1985, the Greene County trial court entered the following judgments against the
petitioners:

                                               Hedges’ sentence Carter’s sentence
       (1) Count 1--first degree
              burglary                          10 years               10 years

       (2) Count 2–aggravated
              assault                           6                      6
       (3) Counts 3 and 4–aggravated
              kidnapping                        40 (each count)        40 (each count)
       (4) Counts 5 and 6–armed robbery         35 (each count)        35 (each count)
       (5) Count 7–grand larceny                6                      6.

In Hedges’ case, the conviction court imposed the sentences on counts one, two, three, and four to
run consecutively to each other and concurrently with counts five, six and seven for an effective
sentence of 96 years. In Carter’s case, it imposed the sentences on counts three and four to run
consecutively to each other and concurrently with the remaining counts, for an effective sentence of
80 years.

               The petitioners assert that the inclusion of the convictions on counts four and six
within the judgments setting forth the convictions on counts three and five, respectively, violates the
requirements of our criminal code and the rules of our supreme court and result in an absence of duly
entered judgments on counts four and six and a consequent lack of authority for the Department of


                                                 -2-
Correction to incarcerate the petitioners for the convictions upon counts four and six. See Tenn.
Code Ann. § 40-20-111(a) (1997) (“judgment shall be rendered [in the case of multiple convictions]
on each conviction after the first”); Tenn. R. Sup. Ct. 17 (“The judgment [document] should be
prepared for each conviction; if there are multiple convictions in the same indictment, separate
judgments should be filled out with appropriate notations stating whether the sentences will run
consecutively or concurrently.”).

               In Tennessee, habeas corpus relief is only available when a petitioner’s conviction
underlying the sentence is void or the sentence has expired. Archer v. State, 851 S.W.2d 157, 164
(Tenn. 1993). “A void judgment is one in which the judgment is facially invalid because the court
did not have the statutory authority to render such judgment.” Dykes v. Compton, 978 S.W.2d 528,
529 (Tenn. 1998).

              A habeas corpus court’s factual findings are entitled on appeal to a presumption of
correctness, Harries v. State, 958 S.W.2d 799, 803 (Tenn. 1997), but the summary dismissal of a
habeas corpus petition is a determination of a question of law which is reviewed on appeal de novo.
See Dykes, 978 S.W.2d at 529.

                Upon our de novo review, we conclude that the court below properly dismissed the
petitions for habeas corpus relief. Even though the conviction court failed to comply with Supreme
Court Rule 17 when it declared its judgments on counts three and four in a single judgment form and
counts five and six in a single form, we discern no defect in the conviction court’s proceedings
which renders the petitioners’ convictions – and hence their sentences – void. The petitioners make
no claim that the conviction court was without jurisdiction to enter valid convictions, and although
two of the judgment forms do contravene Rule 17 by referring to multiple convictions, the forms
clearly refer to specific counts of the indictment, and the issue of consecutive versus concurrent
service of the sentences is explained. “Technical violations related to the judgment forms and
committal documents . . . would not render the [habeas corpus] petitioner’s confinement illegal as
long as a valid conviction and resultant legal sentence were imposed.” Marvin Anthony Matthews
v. Charles C. Noles, No. 02C01-9206-CC-00140, slip op. at 4 (Tenn. Crim. App., Jackson, Feb. 24,
1993).

               The petitioners assert that the judgments as to counts four and six do not appear in
the conviction court’s minutes; however, it appears that the basis for this assertion is merely that the
convictions on these counts were included in the judgment forms for counts three and five, not that
the minutes omit the judgments altogether. As such, we see no flaw in the conviction court
proceedings which would serve as the basis for habeas corpus relief.




                                                  -3-
Accordingly, the lower court’s judgments are affirmed.



                                     ___________________________________
                                     JAMES CURWOOD WITT, JR., JUDGE




                               -4-